Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 1 of 20 PageID# 521



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                            )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )                Case No. 3:19-cv-477-REP
                                              )
                                              )
 JESSELYN A. RADACK                           )
                                              )
        Defendant.                            )
                                              )


           MEMORANDUM IN OPPOSITION
   TO MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

        Plaintiff, Trevor Fitzgibbon (“Plaintiff”), by counsel, pursuant to Local Civil Rule

 7(F), respectfully submits this Memorandum in Opposition to the motion to dismiss

 pursuant to Rule 12(b)(6) [ECF No. 50] filed by defendant, Jesselyn Radack

 (“Defendant”).

                                  I. INTRODUCTION

        This is an action for fraud in the inducement, breach of contract, defamation,

 common law conspiracy, personal trespass and computer harassment. In Count I of his

 amended complaint, Plaintiff alleges that the Defendant fraudulently induced him to

 settle and dismiss with prejudice a lawsuit pending in this Court, Fitzgibbon v. Radack,

 Case 3:19-cv-247-REP (the “First Action”). [ECF No. 13 (“Second Amended Complaint”

 (“SAC”), ¶¶ 10-16]. In Count II, Plaintiff states a claim for breach of contract. [Id., ¶¶

 17-25]. In Count III for defamation, Plaintiff alleges that the Defendant and her co-




                                             1
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 2 of 20 PageID# 522



 conspirators published false and defamatory statements causing Plaintiff presumed and

 actual damages. [SAC, ¶¶ 26-36]. Count IV states a claim of common law conspiracy.

 [Id., ¶¶ 27-43].   Finally, in Count V, Plaintiff alleges claims for personal tress by

 computer and computer harassment under Virginia law. [Id., ¶¶ 44-47].

        The matter is now before the Court on Defendant’s motion to dismiss pursuant to

 Fed. R. Civ P. 12(b)(6). The Court has jurisdiction pursuant to 28 U.S.C. § 1332 and

 1367(a). For the reasons stated below, Defendant’s motion should be denied.

           II. STANDARD OF REVIEW UNDER FED. R. CIV. P. 12(b)(6)

        “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

 importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

 the applicability of defenses.” Republican Party of N. C. v. Martin, 980 F.2d 943, 952 (4th

 Cir. 1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

 Procedure § 1356 (1990)). In considering a motion to dismiss for failure to state a claim,

 a plaintiff’s well-pleaded allegations are taken as true and the complaint is viewed in the

 light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th

 Cir. 1993); see also Martin, 980 F.2d at 952.

        The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement

 of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant

 fair notice of what the ... claim is and the grounds upon which it rests.’” Bell Atl Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (omission in original) (quoting Conley v. Gibson,

 355 U.S. 41, 47 (1957)).        Plaintiffs cannot satisfy this standard with complaints

 containing only “labels and conclusions” or a “formulaic recitation of the elements of a

 cause of action.” Id. (citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 679




                                              2
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 3 of 20 PageID# 523



 (2009).      Instead, a plaintiff must assert facts that rise above speculation and

 conceivability to those stating a claim that is “plausible on its face.” Twombly, 550 U.S.

 at 570. “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                      III. DISCUSSION

 A.        COUNT I – Fraud in the Inducement

           The elements of actual fraud are: (1) a false representation, (2) of a material fact,

 (3) made intentionally and knowingly, (4) with intent to mislead, (5) reliance by the party

 misled, and (6) resulting damage to the party misled. Spence v. Griffin, 236 Va. 21, 28,

 372 S.E.2d 595 (1988) (cited in Nationwide Mut. Ins. Co. v. Hargraves, 242 Va. 88, 92,

 405 S.E.2d 848 (1991) (“The injured party must have been damaged as a result of his

 reliance on the misrepresentation which may take the form of silence or the failure to

 speak.”)). In fraud cases, “a fact is material when it influences a person to enter into a

 contract, when it deceives him and induces him to act, or when without it the transaction

 would not have occurred.” Spence, 236 Va. at 28 fn*, 372 S.E.2d at 598 (quoting

 Packard Norfolk v. Miller, 198 Va. 577, 563, 95 S.E.2d 207 (1956)) (further citations

 omitted)).

           It is well-established in Virginia that a “false representation of a material fact,

 constituting an inducement to the contract, on which the purchaser had a right to rely, is

 always ground for rescission of the contract by a court of equity” and fraud in the

 inducement of a contract “is also ground for an action for damages in a court of law.”

 George Robberrecht Seafood, Inc. v. Maitland Brothers Company, Inc. 220 Va. 109, 111-




                                                3
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 4 of 20 PageID# 524



 112, 255 S.E.2d 682 (1979) (citations and quotations omitted); Nationwide Mut. Ins. Co.

 v. Martin, 210 Va. 354, 171 S.E.2d 239 (1960) (“There is no instrument so solemn, there

 is no judgment or decree so binding, but that, if fraud in its procurement be alleged and

 proved, it ceases to protect the wrong doer or to obstruct the injured in the assertion of

 their rights”) (quoting Norfolk & W.R. Co. v. Mills, 91 Va. 613, 641, 22 S.E. 556 (1895)

 (Keith, J., concurring)).1 Most recently, the Virginia Supreme Court held that:

        “[t]o survive a demurrer, Edwards was required to plead that Manry and Selective
        made false statements of material fact for the purpose of procuring the contract,
        that it relied on those statements and was induced by the statements to enter into
        the contract. Max Meadows Land & Imp. Co. v. Brady, 92 Va. 71, 22 S.E. 845
        (1895). With regard to both Selective and Manry, Edwards specifically alleged
        that they had ‘falsely represented the material fact of the amount of property and
        business income necessary for Edwards.’ Edwards further asserted that Selective
        and Manry intended for it to ‘rely on these false representations,’ which it did, to
        its detriment. Therefore, Edwards’ complaint contains sufficient allegations
        regarding each required element of its claim.”

 S. Wallace Edwards and Sons, Inc. v. Selective Way Insurance Company, 2019 WL

 6041123, at * 3 (Va. 2019).

        “[R]eliance is a fact-intensive inquiry that is usually inappropriate for a motion to

 dismiss.” Carlucci v. Han, 907 F.Supp.2d 709, 741 (E.D. Va. 2012); Smith v. Flagler

 Bank, F.S.B., 2015 WL 1221270, at * 5 (E.D. Va. 2015) (“Although Plaintiff does not

 plead any prudent investigation on his part, at this stage in the litigation the Court cannot

 say as a matter of law that Plaintiff acted unreasonably.”); Yankah v. Mack, 2015 WL

 539586, at * 3 (E.D. Va. 2015) (“Yankah cannot call Mack’s reliance on her lies

 unreasonable just because Mack could have figured out that she was lying if he had run

 her credit report. Moreover, reasonable reliance is a question of fact, and considered ‘in


        1
                 Here, unlike the case in Metrocall and Muryama, Plaintiff does not seek to
 rescind or vitiate the settlement agreement. Rather, Plaintiff sues for money damages as
 a result of Defendant’s fraud.


                                              4
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 5 of 20 PageID# 525



 light of the totality of the circumstances.’”) (quotation omitted); Cook v. CitiFinancial,

 Inc., 2014 WL 2040070, at * 4 (W.D. Va. 2014) (“The issue of whether a party

 reasonably relied on representations is ordinarily a question for the trier of fact to

 determine. See Bank of Montreal, 193 F.3d at 834 (noting that the reasonableness of a

 party’s reliance is a ‘question[] to be decided by the jury in light of, inter alia, the nature

 of the parties and the transaction, the representations, omissions, and distractions

 presented by the defendant, and the duties of investigation assumed by the plaintiff’);

 Miller v. Premier Corp., 608 F.2d 973, 982 (4th Cir. 1979) (emphasizing that the ‘issues

 of reliance and its reasonableness, going as they do to subjective states of mind and

 applications of objective standards of reasonableness, are preeminently factual issues for

 the trier of fact’”)); see id. Steffan v. Freeman Assoc., Inc., 2002 WL 32073957, at * 7

 (Norfolk Cir. 2002) (the “the resulting knowledge that each buyer gained from his

 inspection and the reasonableness of each buyer’s reliance on the [defendant’s] brochures

 are disputed questions of fact” – motion for summary judgment denied); Messer v.

 Re/Max Properties, Inc., 1985 WL 306771, at * 1 (Fairfax Cir. 1985) (“A vendor who

 intentionally misrepresents a material fact to a buyer upon which the buyer reasonably

 relies to his detriment is liable to that buyer … Count I states a cause of action against the

 agent for fraud. The issues of reasonable reliance, duty to investigate the facts, and

 ‘dealer's talk,’ and other defenses are all matters for trial.”); Fisher v. Frank, 1984 WL

 276310, at * 1 (Warren County 1984) (reliance “cannot be [determined as] a matter of

 law given the background set forth in the pleadings but is a question of fact to be

 determined by a fact finder.”).




                                               5
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 6 of 20 PageID# 526



         In Beatley v. Ayers, the plaintiff sued three former business colleagues for breach

 of contract, conspiracy to breach a contract, fraud in the inducement of a settlement

 agreement, and conspiracy to commit fraud.         District Court found that one defendant

 committed fraud in the inducement – that is, he falsely represented that he intended to

 perform the settlement, when, in fact, he “intended to breach from the start.” 2019 WL

 2606840, at * 6 (E.D. Va. 2019). The Court found as follows:

         “Clear and convincing evidence shows that Ayers never intended to pay money to
         Beatley. Just a few days after the mediation, Ayers wrote to Woodfin Jr. and said
         that he had a plan; the plan was to make sure that Beatley got no money. For
         almost a year, Ayers assiduously lobbied Woodfin Jr. to throw roadblocks to
         Beatley’s recovery. Ayers misstated the terms of the agreement to the Bank and
         Habenicht. Ayers believed that if Woodfin Jr. put enough pressure on Beatley, no
         money would change hands and Ayers could keep his portion of the $134,000.

         By the same token, Ayers had no intention of relieving Beatley of the obligation
         to pay $157,195 to the Bank. His ‘best efforts’ to get Beatley off the loan
         consisted of a brief letter and a voice message, neither of which the Bank
         responded to. Ayers’ efforts to avoid paying the $134,000 demonstrate the
         gymnastics he will undertake to accomplish something that benefits him.
         Contrasting those efforts with his efforts to get Beatley off the note, it grows clear
         that Ayers had no intent to perform this obligation under the settlement
         agreement.

         Nor did he intend to pay the note when due. Ayers falsely claimed at trial that he
         did not know that Woodfin had posted collateral to cover the note. But in an
         earlier letter to the Bank, Ayers observed that Woodfin had used his assets to
         collateralize the note. Ayers simply waited for the Bank to call the note and apply
         Woodfin Sr.’s assets to its payments, leaving Beatley to settle up with Woodfin
         Sr.’s estate.

         A review of the totality of the circumstances shows that Ayers had no intention of
         performing any obligations under the settlement agreement. He is guilty of
         fraud.”

 Id. at * 8-9.

         In this case, as in Ayers, Defendant misrepresented and concealed her present

 intention to comply with the settlement agreement. [SAC, ¶ 14 (“Radack misrepresented




                                               6
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 7 of 20 PageID# 527



 and concealed the fact that she planned and intended to continue defaming Fitzgibbon on

 Twitter. Radack acted under false and deceitful pretenses to obtain a dismissal of

 Fitzgibbon’s viable claims stated in the Radack Action.”)]. Plaintiff alleges that the

 Defendant’s fraud induced him to dismiss the First Action with prejudice. Plaintiff

 further asserts that he reasonably and justifiably relied on Defendant’s representations by

 dismissing his action on May 2, 2019. [SAC, ¶ 12]. Whether Plaintiff’s reliance on

 Defendant, an attorney, was reasonable is a question of fact that cannot be resolved

 without discovery. As in Ayers, the Defendant’s true colors only became apparent after

 the Plaintiff settled and dismissed his viable claims against Defendant. As alleged in

 Plaintiff’s second amended complaint, Defendant and her confederates continued the

 defamation campaign on May 3, 2019 with the following tweets:




 [SAC, ¶ 27].

        The “duty not to commit fraud” is a common-law duty that exists independent of

 any contract. Indeed, “Virginia law recognizes the separate tort of fraud, even where the


                                             7
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 8 of 20 PageID# 528



 parties have agreed to a contract.” City of Richmond v. Madison Management Group,

 Inc., 918 F.2d 438, 446-447 (4th Cir. 1990). Here, Defendant breached common law

 duties when she fraudulently induced Plaintiff to enter into the settlement agreement and

 dismiss the First Action. The Court should deny Defendant’s motion to dismiss Count I

 for fraud in the inducement.

 B.     COUNT II – Breach of Contract

        Defendant agrees that Count II of Plaintiff’s amended complaint states a claim

 upon which relief can be granted. Defendant does not move to dismiss Count II.

 C.     COUNT III – Defamation

        “A slander is preserved in no fixed or permanent form. It ordinarily soon fades
        out and is forgotten like the sound that carries it. But one who publishes a libel in
        a newspaper or pamphlet which circulates among many people, or even in a
        private letter, thereby places it in permanent form where it will be more likely to
        continue in existence and to be read by many people, and where he causes it to be
        published in a newspaper or magazine he thereby evidences his intention that the
        readers shall read it, so that the natural and probable effect of publishing a libel is
        far more permanent, extensive and injurious to the victim than the mere speaking
        of the words it contains to one or more persons.”

 James v. Powell, 154 Va. 96, 113-114, 152 S.E 539 (1930) (quoting Maytag v. Cummins,

 260 F. 74, 80 (8th Cir. 1919)).

        From the beginning of recorded legal history, the law has faithfully protected a

 person’s “absolute” right to an unimpaired reputation. In Fuller v. Edwards, the Virginia

 Supreme Court recognized that “[o]ne’s right to an unimpaired limb and to an unimpaired

 reputation are, in each instance, absolute and has been since common law governed

 England. Indeed, an impaired reputation is at times more disastrous than a broken leg.”

 180 Va. 191, 198, 22 S.E.2d 26 (1942) (cited in Gazette, Inc. v. Harris, 229 Va. 1, 7, 325

 S.E.2d 713 (1985) (“In Virginia, as in other states, the law of defamation historically has




                                              8
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 9 of 20 PageID# 529



 protected a basic interest. The individual’s right to personal security includ[ing] his

 uninterrupted entitlement to enjoyment of his reputation.”)); id. Milkovich v. Lorain

 Journal Co., 497 U.S. 1, 12 (1990) (“Good name in man and woman, dear my lord, Is the

 immediate jewel of their souls.    Who steals my purse steals trash; ‘Tis something,

 nothing; ‘Twas mine, `tis his, and has been slave to thousands; But he that filches from

 me my good name Robs me of that which not enriches him, And makes me poor

 indeed.”) (quoting WILLIAM SHAKESPEARE, OTHELLO, act 3 sc. 3)). Importantly,

 in Rosenblatt v. Baer, the United States Supreme Court expressly affirmed that:

        “‘Society has a pervasive and strong interest in preventing and redressing attacks
        upon reputation.’ The right of a man to the protection of his own reputation from
        unjustified invasion and wrongful hurt reflects no more than our basic concept of
        the essential dignity and worth of every human being—a concept at the root of
        any decent system of ordered liberty … The destruction that defamatory
        falsehood can bring is, to be sure, often beyond the capacity of the law to redeem.
        Yet, imperfect though it is, an action for damages is the only hope for vindication
        or redress the law gives to a man whose reputation has been falsely dishonored …
        Surely if the 1950’s taught us anything, they taught us that the poisonous
        atmosphere of the easy lie can infect and degrade a whole society.”

 383 U.S. 75, 92-93 (1966).

        Under Virginia law, the elements of a claim of defamation are “(1) publication of

 (2) an actionable statement with (3) the requisite intent.” Tharpe v. Saunders, 285 Va.

 476, 737 S.E.2d 890, 892 (2013). “To prevail on a claim for defamation, a party must

 prove by a preponderance of the evidence that the allegedly defamatory statements are

 both false and defamatory, so ‘harm[ing] the reputation of another as to lower [her or]

 him in the estimation of the community or to deter third persons from associating or

 dealing with [her or] him.’” Steele v. Goodman, 382 F.Supp.3d 403, 418-419 (E.D. Va.

 2019) (quoting Cook, Heyward, Lee, Hopper, & Feehan, P.C. v. Trump Virginia

 Acquisitions, LLC, 2012 WL 1898616, at * 3 (E.D. Va. 2012)).



                                             9
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 10 of 20 PageID# 530



         At common law, defamatory words that are actionable per se include (1)

  statements that “impute to a person the commission of some criminal offense involving

  moral turpitude, for which the party, if the charge is true, may be indicted and punished”,

  (2) statements “which impute to a person unfitness to perform the duties of an office or

  employment of profit, or want of integrity in the discharge of the duties of such an office

  or employment, and (3) statements which prejudice such person in his profession or

  trade. Tronfeld v. Nationwide Mutual Insurance Company, 272 Va. 709, 713, 636 S.E.2d

  447 (2006) (citing Fleming v. Moore, 221 Va. 884, 889, 275 S.E.2d 632 (1981)).

  Defamatory language “tends to injure one’s reputation in the common estimation of

  mankind, to throw contumely, shame, or disgrace upon him, or which tends to hold him

  up to scorn, ridicule, or contempt, or which is calculated to render him infamous, odious,

  or ridiculous.” Schaecher v. Bouffault, 290 Va. 83, 92, 772 S.E.2d 589 (2015).

         It is not necessary that a defamatory statement be made in direct terms. A

  statement that is not directly defamatory or that is literally true may nonetheless suggest a

  defamatory meaning in an indirect way, that is, by inference, implication or insinuation.

  Where a plaintiff alleges that he has been defamed by an implication or insinuation

  arising from facts, the alleged implication must be reasonably drawn from the words

  actually used. The implication proposed by the plaintiff must appear from the ordinary

  and common meaning of the words spoken or printed by the defendant. In determining

  whether the defendant’s statements expresses a defamatory meaning by implication, the

  Court must consider the words themselves and all circumstances surrounding the making

  and publication of the statement which would reasonably cause the statement to convey a

  defamatory meaning to its recipient. Pendleton v. Newsome, 290 Va. 162, 172, 772




                                               10
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 11 of 20 PageID# 531



  S.E.2d 759 (2015) (“Assuming, as we must, the truth of all the facts properly pleaded by

  the plaintiff, and giving her the benefit of all facts implied and fairly and justly inferred

  from them, we conclude that in the context set forth in the complaint, the words ascribed

  to the defendants, given their plain meaning, are reasonably capable of conveying the

  defamatory innuendo of which the plaintiff complains.”); see also Carwile v. Richmond,

  196 Va. 1, 8-9, 82 S.E.2d 588 (1954) (“While the defamatory language does not in

  express terms charge the plaintiff with a breach of his professional honor, yet, when aided

  by the innuendo, operating within the scope of its legitimate functions, it does impute

  conduct tending to injure him in his profession.         Consequently, we hold that the

  plaintiff’s motion for judgment states a cause of action and that a material fact is

  genuinely in dispute, and therefore summary judgment should not have been awarded the

  defendant.”).

         “Pure expressions of opinion, not amounting to ‘fighting words,’ cannot form the

  basis of an action for defamation.” Chaves v. Johnson, 230 Va. 112, 119, 335 S.E.2d 97

  (1985) (statement that plaintiff was “inexperienced” was “pure expression of opinion”);

  Harrell v. Colonial Holdings, Inc., 923 F.Supp.2d 813, 823 (E.D. Va. 2013) (“Statements

  of opinion are generally not actionable, because such statements cannot be objectively

  characterized as true or false.”).2 “Pure expressions of opinion” include “speech which

  does not contain a provably false factual connotation, or … which cannot reasonably be

  interpreted as stating actual facts about a person.” Besen v. Parents and Friends of Ex-

  Gays, Inc., 2012 WL 1440183 at * 3 (E.D. Va. 2012) (quotation omitted); see id. WJLA–


         2
                  In Harrell, the Court held that “[a]llegations of ‘illegal’ conduct are …
  clearly actionable, because an accusation that a person’s conduct is ‘illegal’ is objectively
  provable. Couching such an unequivocal statement as “legal opinion” does not change
  the analysis.” 2013 WL 550424, at * 7.


                                               11
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 12 of 20 PageID# 532



  TV v. Levin, 264 Va. 140, 156, 564 S.E.2d 383 (2002) (“[s]peech that does not contain a

  provably false factual connotation” is generally considered “‘pure expression[] of

  opinion.’”). “Statements that are relative in nature and depend largely upon the speaker’s

  viewpoint are expressions of opinion.” Fuste v. Riverside Healthcare Ass’n, 265 Va. 127,

  132, 575 S.E.2d 858 (2003).        Similarly, “rhetorical hyperbole, even if insulting,

  offensive, or otherwise inappropriate, is not actionable.” Choi v. Kyu Chul Lee, 312 Fed.

  Appx. 551, 553 (4th Cir. 2009) (“the jury found in favor of Choi with regard to the

  statements describing Choi as a thug and a gangster. On appeal, the appellants contend

  that those statements should be viewed, as a matter of law, as non-actionable opinion or

  hyperbole. We disagree.”) (citation omitted).

         In Goulmamine v. CVS Pharmacy, Inc., 138 F.Supp.3d 652 (E.D. Va. 2015), the

  Court observed that there are “two caveats to the ‘opinions cannot be defamatory’” rule.”

  First, “statements [of opinion] may be actionable if they have a provably false

  connotation and are thus capable of being proven true or false.” 138 F.Supp.3d at 660. In

  Cashion v. Smith, for instance, the insinuation that a patient “could have made it with

  better resuscitation [by plaintiff anesthesiologist]” was actionable because “[w]hether the

  quality of [plaintiff anesthesiologist's] treatment caused or even contributed to the

  patient’s death is an allegation of fact capable of being proven true or false, such as

  through expert opinion testimony.” 286 Va. 327, 337, 749 S.E.2d 526 (2013). Second, a

  statement of opinion may be actionable when it “reasonably can be construed as a

  statement of fact” because “it is ‘laden with factual content’ and the underlying facts are

  allegedly false.” Id. (quoting Andrews v. Virginia Union University, 2007 WL 4143080,

  at * 8 (E.D. Va. 2007) (quoting Richmond Newspapers, Inc. v. Lipscomb, 234 Va. 277,




                                              12
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 13 of 20 PageID# 533



  362 S.E.2d 32, 43 n. 8 (1987)).3 Bearing these two caveats in mind, the Court in

  Goulmamine held that many of the statements claimed to be “opinions” were actionable,

  “either because they may be proven false by an expert witness or because they are laden

  with factual content and the underlying facts are alleged to be false.” Goulmamine, 138

  F.Supp.3d at 660 (statements of opinion regarding Goulmamine or Goulmamine’s

  relationship with his patients: “he is bad news,” variations on “you should find another

  doctor” or “your doctor won’t be in business much longer,” and “he may lose his license”

  were actionable).

         The United States Supreme Court has not provided a categorical protection for all

  expressions of opinion. Rather, the Supreme Court has held that a statement merits

  protection if it “cannot ‘reasonably [be] interpreted as stating actual facts about an

  individual.’” Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990) (alteration in

  original) (quoting Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988)).          To

  determine whether a statement posits facts, the United States Court of Appeals for the

  Fourth Circuit directs courts to look to the actual language used, as well as the context

  and general tenor of the statement. Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 184

  (4th Cir. 1998) (citing Milkovich, 497 U.S. at 21)). The Supreme Court of Virginia

  similarly requires an examination of context. Hyland v. Raytheon Tech. Servs. Co., 277

  Va. 40, 47-48, 670 S.E.2d 746 (2009) (“The requirement that an allegedly defamatory

  statement be considered as a whole also is vital to a determination of the truth or falsity

  of a defamation claim, because defamatory statements may be made by implication,


         3
                 In Lipscomb, the statements characterized plaintiff, a school teacher, as
  “disorganized, erratic, forgetful, and unfair”. The Virginia Supreme Court held that these
  statements were actionable as defamation per se. 234 Va. at 282-283, 362 S.E.2d at 43.


                                              13
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 14 of 20 PageID# 534



  inference, or insinuation. Thus, the factual portions of an allegedly defamatory statement

  may not be evaluated for truth or falsity in isolation, but must be considered in view of

  any accompanying opinion and other stated facts.”) (citations omitted).

          In his second amended complaint, Plaintiff expressly alleges that the Defendant

  and her co-conspirators published the following actionable statements of or concerning

  Plaintiff:4

          ●      Plaintiff engaged in “years of stalking, smear campaigns, … and threats
                 against” Defendant’s “clients”;

          ●      Unity4J is “working for serial rapist Fitzgibbon to harass Jesselyn into
                 silence what [sic he did to her. This is being spearheaded by Fitzgibbon,
                 his girlfriend Diani, and … others”;

          ●      Plaintiff “fits every element” on this “Power and Control” wheel,
                 including “Coercion and Threats”, “Using Fear”, Economic Abuse”,
                 “Using Children” and “Emotional Abuse” against Defendant;

          ●      Plaintiff is “a predator and a deranged Julian groupie”;

          ●      Defendant was the “victim of deepfakes – doctored vids, texts, images,
                 etc. – weaponized” against her “by a serial predator”;

          ●      “My assailant set up an account to stalk & threaten me, my clients, family
                 & friends”;

          ●      “Trevor Fitzgibbon contacted me recently … @JesselynRadack says he
                 raped her”;5

          ●      Plaintiff “should be” a “defendant” in “Aaron Rich’s lawsuit” for
                 defamation, falsely implying that Plaintiff had defamed Aaron Rich or
                 engaged in other wrongdoing or breach of duty;



          4
                In her motion and memorandum, the Defendant fails to address each
  statement individually. Instead, she refers generally to the “crux of Fitzgibbon’s
  defamation allegations”. [ECF No. 51, p. 8]. Thus, it is impossible to say whether and to
  what extent Defendant challenges Plaintiff’s specific allegations.

          5
                 Defendant’s reply, “Wrong on 3 counts”, implies that the author of the
  tweet was right on the allegation that Plaintiff “raped” Defendant.


                                              14
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 15 of 20 PageID# 535



         ●       Plaintiff “attacked” Defendant;

         ●       Plaintiff wrapped himself in “@wikileaks cape aft #Assange disavowed”
                 Plaintiff;

         ●       Plaintiff used “alts to stalk women”;

         ●       Defendant is a “survivor” of “stalking”;

         ●       “Trevor Fitzgibbon” is a “serial abuser of women”;

         ●       “Trevor Fitzgibbon” is a sexual predator and serial abuser”;

         ●       “Trevor Fitzgibbon” is a “serial women abuser”;

         ●       Plaintiff is a “SERIAL RAPIST”;

         ●       Plaintiff “raped” “Snowden’s attorney Jesselyn Radack”;

         ●       “One Unity4J member is a serial rapist they’ve been working for – one “of
                 his rape victims” is “Jesselyn Radack”;

         ●       “Fitzgibbon” is a “serial rapist”;

         ●       “Suzie gave a platform to serial rapist Fitzgibbon”.

  [SAC, ¶¶ 27, 28, 38].        Contrary to Defendant’s suggestion, these nasty, odious

  accusations of serious crimes and misconduct are not opinions.

         In order for the statements made by the Defendant to be “of or concerning” the

  Plaintiff, it is not necessary that the Plaintiff be designated by name in the statement,

  although in many of the statements he is identified by name. It is a sufficient designation

  of or reference to the Plaintiff if, under all the surrounding circumstances, those who hear

  or read the statement would reasonably believe that the Plaintiff was the person referred

  to. Moreover, statements or publications by the same Defendant regarding one specific

  subject or event and made over a relatively short period of time, some of which clearly

  identify the Plaintiff and others which do not, may be considered together for the purpose




                                               15
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 16 of 20 PageID# 536



  of establishing that the Plaintiff was the person “of or concerning” whom the alleged

  defamatory statements were made. Gazette, Inc. v. Harris, 229 Va. 1, 37, 325 S.E.2d 713

  (1985) (“[The plaintiff] need not show that he was mentioned by name in the publication.

  Instead, the plaintiff satisfies the ‘of or concerning’ test if he shows that the publication

  was intended to refer to him and would be so understood by persons reading it who knew

  him. In other words, the test is met if the plaintiff shows that the publication was ‘in its

  description or identification such as to lead those who knew or knew of the plaintiff to

  believe that the article was intended to refer to [him].’”) (citations omitted).

         Each of the actionable statements are “of and concerning” Plaintiff. [SAC, ¶¶ 24,

  26, 27, 28, 38]. In the First Action, Plaintiff identified a series of tweets, retweets and

  likes published by Defendant between 2018 and 2019 that, inter alia, accused Plaintiff of

  “sexual abuse”, “sexual assault”, stalking, and of being a “rapist” and “notorious sexual

  predator”. [See Plaintiff’s Memorandum in Opposition to Defendant’s Motion to Dismiss,

  Case 3:18-cv-247-REP (Document 67)].               When viewed against the backdrop of

  Defendant’s prior accusations, the statements at issue in this action, which employ the

  same horrible and hurtful terms, are clearly of or concerning Plaintiff.6

  D.     COUNT IV – Common Law Conspiracy

         A common law conspiracy consists of an agreement between two or more persons

  to accomplish, by some concerted action, an unlawful purpose or a lawful purpose by

  unlawful means. Harrell v. Colonial Holdings, Inc., 923 F.Supp.2d 813, 825 (E.D. Va.

  2013) (“The ‘unlawful act’ element requires that at least one member of the conspiracy



         6
               Defendant concedes that Plaintiff plausibly alleges publication of the
  statements with the requisite intent, and presumed and actual damages from the
  defamation. Thus, these elements will not be discussed.


                                                16
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 17 of 20 PageID# 537



  commit an ‘underlying tort.’ … This can include the inducement of a breach of contract

  or defamation, as alleged in this case.”) (citations omitted).

         It is well-established that acts of defamation may form the predicate of a claim of

  civil conspiracy. Ransome v. O’Bier, 2017 WL 1437100, at * 4 (E.D. Va. 2017) (“In

  addition to alleging facts supporting a claim for defamation, Ransome also alleges that

  O’Bier, Sterrett, and Berman conspired to defame him, and that they used personal email

  accounts to coordinate and communicate their defamatory publications.            The Court

  therefore denies the motion to dismiss Ransome’s Count II common-law conspiracy

  claim as it relates to defamation.”); Massey Energy Co. v. United Mine Workers, 2005

  WL 3476771, at * 1 (Fairfax Cir. 2005) (“Plaintiffs allege that Defendants conspired to

  defame and defamed Plaintiffs with the purpose of injuring them in their trade, business,

  and profession.”); Cobbs v. Commonwealth, 2001 WL 322728, at * 4-5 (Chesterfield Cir.

  2001) (overruling demurrer to conspiracy to defame count); Carolinas Cement Co. v.

  Riverton Inv. Co., 2000 WL 33340623, at * 6 (Frederick Cir. 2000) (“the Demurrer is

  overruled to the extent that the conspiracy is based on the defamation of the plaintiff”).

         Here, Plaintiff identifies the purpose of the conspiracy, the overt acts of

  defamation committed in furtherance of the joint scheme, who participated in the

  conspiracy, when and where it occurred – over the airwaves via Twitter. Plaintiff has

  adequately alleged a claim of common law conspiracy. Harrell, 923 F.Supp.2d at 826

  (“Even if the heightened standards of Rule 9(b) applied, the Court would find the

  allegations here to be sufficient. Construed in Defendants’ favor, the Counterclaim

  alleges that Plaintiffs purchased the Strawberry Hill Races Mark on May 24, 2012, and

  within one week formed an agreement to tortiously injure Defendants”); T.G. Slater &




                                               17
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 18 of 20 PageID# 538



  Son, Inc. v. Donald P. and Patricia A. Brennan, LLC, 385 F.2d 836, 845-846 (4th Cir.

  2004) (complaint alleged that defendants “combined to terminate and interfere with the

  contractual relationship”, and alleged that the parties to the conspiracy acted “together to

  complete the sale of the farm without paying Slater & Son a commission for the work it

  performed” and that this conduct was “intentional, purposeful and without lawful

  justification” resulting in “substantial monetary damages”); Luckett v. Jennings, 246 Va.

  303, 307-308, 435 S.E.2d 400 (1993) (motion for judgment alleged numerous facts

  describing actions that defendant took to injure plaintiff in his business and where

  plaintiff “impliedly alleges that there was an injury”).

  E.     COUNT V – Personal Trespass and Computer Harassment

         Section 18.2-152.12(A) of the Virginia Code creates a private right of action for

  injury sustained as a result of a violation of the Virginia Computer Crimes Act:

         “Any person whose property or person is injured by reason of a violation of any
         provision of this article or by any act of computer trespass set forth in
         subdivisions A 1 through A 8 of § 18.2-152.4 regardless of whether such act is
         committed with malicious intent may sue therefor and recover for any damages
         sustained and the costs of suit. Without limiting the generality of the term,
         ‘damages’ shall include loss of profits.7

  Section 18.2-152.7 of the Virginia Code states that a person is “guilty of the crime of

  personal trespass by computer when [s]he uses a computer or computer network to cause

  physical injury to an individual.” Under § 18.2-152.7:1 of the Code, a person is guilt of

  “[h]arassment by computer” if she, “with the intent to coerce, intimidate, or harass any

  person, shall use a computer or computer network to communicate obscene, vulgar,


         7
                 Statutory injury under the Virginia Computer Crimes Act includes
  consequential damages. Hately v. Watts, 917 F.3d 770, 781 (4th Cir. 2019) (“Here, Hately
  pleaded sufficient facts to make plausible his claim that he suffered injury under the
  Virginia Computer Crimes Act. Accordingly, the district court erred by dismissing
  Hately’s Virginia Computer Crimes Act claims”).


                                               18
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 19 of 20 PageID# 539



  profane, lewd, lascivious, or indecent language, or make any suggestion or proposal of an

  obscene nature, or threaten any illegal or immoral act”.

         In his second amended complaint, Plaintiff alleges that the Defendant used

  computers or a computer network to cause physical injury to Plaintiff. In support of these

  allegations, Plaintiff identifies the tweets that were published by Defendant and her co-

  conspirators via Twitter, i.e., over a computer network. Plaintiff claims that he suffered

  physical injury and other damages as a direct result of Defendant’s use of her computers

  or computer network. [SAC, ¶ 47]. Plaintiff also alleges that Defendant “with the intent

  to coerce, intimidate, or harass Fitzgibbon, has also used computers or a computer

  network to communicate vulgar, profane, and indecent language and to threaten illegal or

  immoral acts.”

         Viewing the facts in the light most favorable to Plaintiff, he has sufficiently

  alleged statutory claims of personal trespass by computer and harassment by computer.

                                       CONCLUSION

         For the reasons stated above, Defendant’s motion to dismiss pursuant to Rule

  12(b)(6) should be denied.



  DATED:           January 21, 2020



                               Signature of Counsel on Next Page




                                              19
Case 3:19-cv-00477-REP Document 55 Filed 01/21/20 Page 20 of 20 PageID# 540



                             TREVOR FITZGIBBON



                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                            CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for the Defendant and all interested parties receiving notices via

  CM/ECF.




                             By:    /s/Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                                          20
